DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/20 has been considered by the examiner.
Drawings
The drawings received on 01/21/20 are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sellers (US 5,584,974).
Sellers discloses an arc control and switching elements protection for pulsed DC cathode sputtering power supply in Figs. 1 and 2.

In regard to claim 1.    A power supply device (Fig. 1), comprising: an inductor (the inductor connected to terminal 16);  a switch (22), a first terminal of the switch being coupled to a first terminal of the inductor; a power supply (20), a first terminal of the power supply being coupled to a second terminal of the switch; and a snubber circuit (36), a first terminal of the snubber circuit being coupled to the first terminal of the switch at a first voltage output terminal, and a second terminal of the snubber circuit being coupled to a second terminal of the power supply at a second voltage output terminal; wherein the inductor, the switch, the power supply, and the snubber circuit are configured to cooperate to generate an output voltage between the first voltage output terminal and the second voltage output terminal (see col. 5, line 40 to col. 6, line 45).

In regard to claim 2.    The power supply device of claim 1, further comprising: a voltage signal converter (10), comprising a first converter output terminal (16) and a second converter output terminal (14), wherein a second terminal of the inductor is coupled to the first converter output terminal, and the second terminal of the power supply is coupled to the second converter output terminal.

Allowable Subject Matter
Claims 10-20 are allowed over the cited prior art of record.
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 10 is allowed because the prior art of record fails to disclose or suggest a power supply device including the limitation “wherein when the switch is switched to be turned on, the power supply, the energy storage element, the switch, and the first surge suppressor form a first loop in order to absorb a reverse surge generated while the switch is switched, and the power supply is further configured to output the supply voltage between the first voltage output terminal and the second voltage output terminal; wherein when the switch is switched to be turned off, the energy storage element and the second surge suppressor form a second loop to absorb a forward surge generated while the switch is switched, and the first inductor is further configured to output the energy storage voltage between the first voltage output terminal and the second voltage output terminal “ in addition to other limitations recited therein.

Claim 16 is allowed because the prior art of record fails to disclose or suggest an operation method of a power supply device including the limitation “wherein when the switch is turned off, an energy storage element and a first surge suppressor are configured to form a first loop to suppress a reverse surge generated while outputting the first voltage signal; when the switch is turned on, the energy storage element, the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is allowed because the prior art of record fails to disclose or suggest a power supply device including the limitation “a reverse surge suppressor, a first terminal of the reverse surge suppressor being coupled to the second terminal of the energy storage element and the second terminal of the energy release element; and a forward surge suppressor, wherein a first terminal of the forward surge suppressor is coupled to the first terminal of the reverse surge suppressor, and a second terminal of the forward surge suppressor is coupled to a second terminal of the reverse surge suppressor  “ in addition to other limitations recited therein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murasato et al. (US 5,896,284) disclose a switching power supply apparatus with a return circuit that provides a return energy to a load.
Yan (US 2006/0028186 A1) discloses a two stage boost converter topology.
Torii et al. (US 10,224,808 B2) disclose an electric power conversion device with snubber circuit.
Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838